Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Bauman Type Continuation Application
	The present application, Serial No. 17/495,128 (“the ‘128 application”), was filed under 35 U.S.C. 111 as a utility application claiming benefit to reissue application No. 16/541,385, filed 8/15/19, which is a reissue of application No. 15/423,068, filed 2/2/17, now U.S. Patent No. 10,238,613, which issued to Herrero et al. on 3/26/19.
	The present application was filed without any indicia that it was intended to be a continuation reissue.  Indicia that a continuing reissue application was filed are:
1.  A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration.

2.  A specification and/or claims in proper double column reissue format per 37 CFR 1.173.

	3.  Amendments in proper format per 37 CFR 1.173.
	4.  A 37 CFR 3.73 statement of assignee ownership and consent by assignee.
5.  A correct transmittal letter identify the application as a reissue filing under 35 U.S.C. 251.

6.  An identification of the application as being “a reissue continuation of application No. 16/541,385.

The present application lacks any of the above listed indicia that the application was
filed as a continuation reissue application.
	The claims in a Bauman type continuation application will not have the same effective U.S. filing date as the original patent.  This is because a reissue application is necessarily filed In re Bauman, 683 F.2d 405, 214 USPQ 585 (CCPA 1982).

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

I.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as clearly anticipated by U.S. Patent 9,591,867 to Herrero et al. (Herrero).
	Herrero’s specification and the instant specification are identical.  Accordingly, Herrero teaches all the limitations of the instant claim and thus anticipates claim 1.


Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,238,613 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991      


Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991